Title: Charles Collins (of New York) to Thomas Jefferson, 25 March 1818
From: Collins, Charles
To: Jefferson, Thomas


                    
                        
                            Respected friend
                            New York  the twenty fifth day of the third month 1818
                        
                        I have for sometime past thought of writing to thee and now take the liberty to take up a little of thy attention to a subject that has interested me. The crouded situation of the Chinese and the plenty of room we have in this favoured land of America. Might not the Tea plant be cultivated to advantage in the Southern or Western States. I have understood that it now grows wild in the fields of Savanna, but whether of the same kind with that imported from Canton I know not; there can however be little doubt I think of our having a climate that will answer. I should like a little beginning made to relieve China even in a small degree of its overflowing population. Some of them after having been among us for a few years might return to their own country and be the mean of introducing more; the advantages to that Country might in time be great and we be no losers. We ought to consider that the “Earth is the Lord’s,” and cultivate a generous feeling towards all the inhabitants of this Globe.   Might not the different kinds of Spices be also introduced among us.   Please to give me thy ideas on this subject.   There is a Chinese Merchant in this country of the name of Punqua Wingchong, the same person who was allowed to go to China in the Ship Beaver during the Embargo, I mentioned the subject to him which he appeared to listen to with attention and did not suggest any difficulty on the part of the Chinese government.
                        I was glad to hear of thy becoming a Member of the Massachusetts Peace Society.
                        There is another matter I am willing to mention to thee, which is that there is a number of persons of the Society of Friends who decline making use of the product of the labour of Slaves being unwilling to contribute in any degree to the oppression of the Africans and their descendants, and in order to accommodate them and myself I have opened a Store for the sale of goods clear of Slavery, I confine myself pretty much to those in the Grocery line. My Sugar is from Calcutta and from some Spaniards of Porto Rico who are said to have no Slaves; thou knowest perhaps that there is but a small proportion of Slaves in that Island, many poor free Spaniards do the labour; from Port au Prince I get Coffee. I deal in flour from Pennsylvania &c. and have written to persons in England to know if we cannot be furnished with Velvets &c made of Calcutta or other Cotton clear of Slavery. Rice is an article difficult to be obtained in the Atlantic States clear of Slavery, but I have been credibly informed by a Merchant of New Orleans that considerable quantities are brought to that place raised by poor white Men on the upland. I think I would rather get my goods from the U States than other Countries because I wish to avoid the duty which goes in some degree to the building of Ships of War &c there are three great Evils in our land Slavery, Rum & War all which I wish to avoid as much as may be, yet I am careful not to buy goods that are run if I have any reason to think that to be the case.
                        
                            from thy friend
                            Charles Collins
                        
                    
                    
                        I do not pay the postage because I expect that letters to thee go free. Poor Tom Paine confessed to a friend of mine that he had spent many nights in endeavouring to pervert the right way, wished that his books  had been destroyed, alluding I suppose to his Age of Reason so called. I think if thou wast to read some of the friends’ books (say Barclay’s Apology) thou wouldst be pleased. He was not Priest ridden.
                    
                